DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communication filed on 09/25/2017. Claims 1‐22 are presented for examination and are pending.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/12/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered.                                                                                                                                           
Priority
The following claimed benefit is acknowledged: The instant application claims priority to a provisional application 62,478,298 filed on 03/29/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
[0133]: repetition of words “the foveated imaging model indicates that drivers look to the to the right before making a lane change to the right”. Duplicate words “to the” should be taken out. 
[0148] line 8: missing “)” after +15 degrees vertical.  

Claim Objections
Claim 6 is objected to because of the following informalities:  
Repetition of words “of claim”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (generic placeholders are balded and functions are underlined):
Claim 18
Components configured to maneuver… (corresponding structure is illustrated in paragraph [0113] of the specification and in FIG. 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8-10, 12-15, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kremer et al. (US 2018/0113261 A1) (“Kremer”).
Claim 1,
	Kremer teaches A method for foveated imaging in lidar systems, the method comprising: obtaining a model for foveated imaging in a lidar system operating in a vehicle, the model indicating, for each of a plurality of road conditions or maneuvers, one or more respective regions of interest within a field of regard of the lidar system in which the lidar system is to obtain data at higher quantity and/or quality relative to other regions within the field of regard ([0010] and [0011] teach using background and ROI models, together with other things, to create a work plan based on the scene elements (i.e., road conditions or maneuvers) that indicates areas of interest and [0041], FIG 4A-4F teach providing different level of quality of service (i.e. data quality) based on the areas of interest);

	scanning, by a scanner in the lidar system, the field of regard of the lidar system, in accordance with a certain scan pattern at a certain scan speed, including directing the light pulses toward different points within the field of regard (FIG. 1A-1B and [0081] teach using scanning device to scan a field of view with a certain scanning pattern at a certain scanning speed by directing the light pulses with the help of the steering element);
	determining at least one of a road condition or an upcoming maneuver of the vehicle ([0038] teach detecting road condition);
	applying the road condition or the upcoming maneuver to the model to identify a region of interest within the field of regard ([0010] lines 19-23 and [0011] lines 16-18 teach using the detected scene signal which indicates the composition of the scene elements within the scanned area in the ROI model together with other things and derive a work/scanning plan. [0087] teaches the scanning plan including the regions of interest within the Field of View (i.e. field of regard)); and
	modifying at least one operational parameter of the lidar system to obtain data at higher quantity and/or quality within the identified region of interest (ROI), relative to other regions within the field of regard ([0082], [0083] and [0088] teach modifying operational parameters according to the scanning plan to perform active scanning within the regions of interest based on the scene analysis i.e., the road conditions or maneuvers. [0093] and FIG 4E teach higher quality data in the ROI).
Claim 2,
	Kremer teaches The method of claim 1.
Kremer further teaches wherein modifying the at least one operational parameter of the lidar system includes increasing the pulse rate when the scanner scans the region of interest ([0042] teaches “pulse repetition rate” as one of the parameters of the emitted light signal of the system, [0043] teaches doubling the laser energy to double the resolution and achieving the laser energy by appropriately controlling the pulse repetition rate i.e., increasing the pulse rate to increase the resolution of the scanned area).
Claim 4,
	Kremer teaches The method of claim 1.
Kremer further teaches wherein modifying the at least one operational parameter of the lidar system includes modifying the scan pattern to increase pixel density within the region of interest (FIG. 4A-4F illustrate different scanning plan (scan pattern) with different power pixel in different part of the scanned area that is achieved by controlling the different parameters based on the region of interest (see also [0089] to [0094])).
Claim 8,
	Kremer teaches The method of claim 1, 
Kremer further teaches wherein the model indicates, for one of the plurality of road conditions or maneuvers, an ordered set of multiple non-adjacent regions of interest within the field of regard, the method further comprising: prioritizing the multiple non-adjacent regions of interest in accordance with the order of the ordered set when modifying the at least one 
Claim 9,
	Kremer teaches The method of claim 1.
Kremer further teaches further comprising: detecting, by a receiver in the lidar system, light from some of the light pulses scattered by one or more remote targets to generate respective pixels in a point cloud (FIG. 1A-1B teach detector elements to detect the reflected light from the remote targets. Also [0010] and [0039] teach a detector assembly to detect photons (light) reflected (i.e., scattered) back from an object (i.e., remote target) within an inspected scene segment).
Claim 10,
	Kremer teaches The method of claim 9.
Kremer further teaches further comprising: filtering the point cloud according to the model to decrease the optical resolution of regions of pixels within the point cloud that are outside of the region of interest (FIG. 4B-4C and [0090]-[0091] teach different power levels which correspond to different resolutions in different regions. The highest power/resolution being in the most important region of interest and less power/resolution in areas outside of the region of interest. Also [0106] describes producing a work plan using a background model where the areas of interest and non-interest are set and based on that resources are allocated to scan the areas of interest with high resolution and areas of less interest (region outside of interest) with low resolution as part of the work plan).
Claim 12,

	a scanner configured to scan a field of regard of the lidar system in accordance with a certain scan pattern at a certain scan speed (FIG. 1A-1C and [0081] teach using scanning device to scan a field of view with a certain scanning pattern at a certain scanning speed by directing the light pulses with the help of the steering element);
	one or more controllers configured to: obtain a model for foveated imaging in the lidar system operating within a vehicle, the model indicating, for each of a plurality of road conditions or maneuvers, one or more respective regions of interest within a field of regard of the lidar system in which the lidar system is to increase optical resolution ([0010] and [0011] teach using ROI model, together with other things, to create a work plan based on the scene elements (i.e., road conditions or maneuvers) that indicates areas of interest and [0041], FIG 4A-4F teach providing different level of quality of service (i.e. data quality) based on the areas of interest),
	determine at least one of a road condition or an upcoming maneuver of the vehicle ([0038] teach detecting road condition),
	apply the road condition or the upcoming maneuver to the model to identify a region of interest within the field of regard ([0010] lines 19-23 and [0011] lines 16-18 teach using the detected scene signal which indicates the composition of the scene elements within the scanned area in the ROI model together with other things and derive a work/scanning plan. [0087] teaches the scanning plan including the regions of interest within the Field of View), and

	a detector configured to detect light from some of the light pulses scattered by one or more remote targets to generate respective pixels in a point cloud (FIG. 1A-1B teach detector elements to detect the reflected light from the remote targets. Also [0010] and [0039] teach a detector assembly to detect photons (light) reflected (scattered) back from an object (remote target) within an inspected scene segment).
Claim 13,
	Kremer teaches The lidar system of claim 12.
Kremer furtherteaches wherein to transmit the control signal to the light source to increase the pulse rate for the one or more light pulses that are directed within the identified region of the field of regard (see claim 12 above), the controller is configured to: receive an indication of a scan angle of the scanner; determine that the scan angle is within the identified region of the field of regard ([0072] teaches having tight synchronization between the direction of the emitted photonic beam (i.e. light beam emit angle) and the direction of the concurrent field of view where scanning takes place (i.e. scan angle). It also teaches focusing upon and 
	transmit a control signal to the light source to emit the one or more light pulses corresponding to a range of scan angles that includes the scan angle at the increased pulse rate ([0010] and [0011] teach a closed loop controller that controls the emitter assembly PTX (i.e., light source assembly), detection assembly PRX (i.e., receiver assembly) steering assembly PSY (i.e. scanner assembly) and their associated parameters. This means the controller transmits control signals to the light source to emit light pulses and scan the area in FIG. 4C with the corresponding scan angles which includes the high power pixel area where the pulse rate is higher to acquire higher data set [0043]).
Claim 14,
	Kremer teaches The lidar system of claim 13.
Kremer further teaches wherein the scan angle is a first scan angle and the controller is further configured to: receive an indication of a second scan angle of the scanner after the scanner directs the light pulses at the first scan angle; determine that the second scan angle is outside of the identified region of the field of regard; and transmit a control signal to the light source to emit subsequent light pulses corresponding to a second range of scan angles that includes the second scan angle at a default pulse rate ([0072] teach the controller having the scan angle and controlling it for different scanning areas as described for claim 13. Since the 
Claim 15,
	Kremer teaches The lidar system of claim 12.
Kremer further teaches wherein the controller is further configured to: filter the point cloud according to the model to decrease the optical resolution of a region of pixels within the point cloud that are outside of the identified region of the field of regard (FIG. 4B-4C and [0090]-[0091] teach different power levels (which corresponds to different resolutions) in different regions. The highest power/resolution being in the most important region of interest and less power/resolution in areas outside of the region of interest. Also [0106] describes producing a work plan using a background model where the areas of interest and non-interest are set and based on that resources are allocated to scan the areas of interest with high resolution and areas of less interest or region outside of interest with low resolution as part of the work plan).
Claim 17,

Kremer further teaches wherein the model is obtained from a remote server that receives driver data from a plurality of client computing devices ([0101] and [0102] teach accessing out-of-band sources (i.e., driver data from a plurality of client computing devices) via crowd sharing model and downloaded from a cloud server).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kremer.
Claim 3,
Kremer teaches The method of claim 1.
Kremer further teaches wherein modifying the at least one operational parameter of the lidar system includes decreasing the scan speed when the scanner scans the region of interest ([0048] teaches controlling the angular dispersion of the light pulses among other parameters. It is obvious to one of ordinary skill in the arts that changing the angular dispersion to increase the scan resolution/quality will require to decrease the scan speed).
Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer as applied to claim 1 above, and further in view of Martinson et al. (US 2018/0053102 A1) (“Martinson”).
Claim 5,
	Kremer teaches The method of claim 1.
	Kremer does not explicitly teach further comprising, for each of the plurality of maneuvers: receiving first indications of respective maneuvers executed by a plurality of human drivers; receiving, from sensors measuring tracking head and/or eyeball movement of the human drivers, second indications of where the human drivers look when executing the respective maneuver; and training the model using the received first and second indications.
	However Martinson teaches further comprising, for each of the plurality of maneuvers: receiving first indications of respective maneuvers executed by a plurality of human drivers (Figure 4 Ref 401 and 403); receiving, from sensors measuring tracking head and/or eyeball movement of the human drivers, second indications of where the human drivers look when executing the respective maneuver ([0081] teaches eye tracking of human driver, [0109] teaches head position tracking using cameras); and training the model using the received first and second indications ([0084] and [0082] teach using the driver action and the eye and head tracking sensor data together with other sensor data to adapt a driver action prediction model and training the model).
It would have been obvious to one of ordinary skill in the arts before the effective
filling date of the claimed invention to incorporate further comprising, for each of the plurality of maneuvers: receiving first indications of respective maneuvers executed by a plurality of human drivers; receiving, from sensors measuring tracking head and/or eyeball movement of the human drivers, second indications of where the human drivers look when executing the 
One of ordinary skill in the arts would have been motivated to make this modification in order to predict the actions of users as they relate to moving platforms and adapt previously trained models to specific circumstances using local data ([0002]).
Claim 7,
The combination of Kremer and Martinson teach the method of claim 5, including training the model at a network server (Martinson Figure 1 Ref 121 teach the modeling server is located in the network where it is trained using the sensor data as explained in claim 5), and obtaining the model at a vehicle controller (Kremer [0101]-[0102] teach downloading the model from the cloud server to the scanning device which includes the controller (also see Kremer Fig. 2 Ref. 220 and [0073])).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kremer and Martinson as applied to claim 5 above, and further in view of Hwang et al. (US 2018/0165581 A1) (“Hwang”).
Claim 6,
	The combination of Kremer and Martinson teach the method of claim 5.
The combination of Kremer and Martinson do not explicitly teach further comprising, for each of the plurality of maneuvers: receiving, from one or more of the plurality of human drivers, voice comments pertaining to the respective maneuvers; and training the model further using the received voice comments.

It would have been obvious to one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate further comprising, for each of the plurality of maneuvers: receiving, from one or more of the plurality of human drivers, voice comments pertaining to the respective maneuvers; and training the model further using the received voice comments as taught by Hwang to the disclosed invention of Kremer and Martinson combined.
One of ordinary skill in the arts would have been motivated to make this modification in order to have a trained model that will determine what actions to perform from the users comments and also personalize the information ontology (Hwang [0090]).
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer and Martinson as applied to claim 5 above, and further in view of You (US 2018/0099665 A1).
Claim 11,
	Kremer teaches the method of claim 1.
Kremer does not explicitly teach wherein the determined upcoming maneuver is a right turn and the identified region of interest is between -60 degrees horizontal and -30 degrees horizontal with respect to a forward-facing direction of the vehicle.

It would have been obvious to one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate wherein the determined upcoming maneuver is a right turn and the identified region of interest is between -60 degrees horizontal and -30 degrees horizontal with respect to a forward-facing direction of the vehicle as taught by You to the disclosed invention of Kremer.
One of ordinary skill in the arts would have been motivated to make this modification in order to prevent or avoid collision (You, Abstract).
Claim 16,
	Kremer teaches the method of claim 1.
Kremer does not explicitly teach wherein the determined upcoming maneuver is a right turn and the identified region of the field of regard at which to increase optical resolution is in between -60 degrees horizontal and -30 degrees horizontal with respect to a forward-facing direction of the vehicle.
However You teaches wherein the determined upcoming maneuver is a right turn and the identified region of the field of regard at which to increase optical resolution is in between -60 degrees horizontal and -30 degrees horizontal with respect to a forward-facing direction of 
It would have been obvious to one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate wherein the determined upcoming maneuver is a right turn and the identified region of the field of regard at which to increase optical resolution is in between -60 degrees horizontal and -30 degrees horizontal with respect to a forward-facing direction of the vehicle as taught by You to the disclosed invention of Kremer.
One of ordinary skill in the arts would have been motivated to make this modification in order to prevent or avoid collision (You, Abstract).
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer as applied to claim 1 above, and further in view of Pennecot et al. (US 9,063,549 B1) (“Pennecot”).
Claim 18,
	Kremer teaches An autonomous vehicle (claim 12 and [0012]) comprising: one or more components configured to maneuver the autonomous vehicle (it is inherent that an autonomous vehicle will have components configured to maneuver the vehicle); 
a lidar system configured to detect objects within a threshold distance of the autonomous vehicle (Abstract), the lidar system including: a light source configured to emit light pulses at a certain pulse rate (FIG. 1A-1B and [0010] lines 3-6 teach light pulses being emitted by a light source in the lidar system at a certain pulse rate), 
a scanner configured to scan a field of regard of the lidar system according to a certain scan pattern and at a certain scan speed (FIG. 1A-1B and [0081] teach using scanning device to 
detector configured to detect light from some of the light pulses scattered by one or more remote targets to generate respective pixels in a point cloud (FIG. 1A-1B teach detector elements to detect the reflected light from the remote targets. Also [0010] and [0039] teach a detector assembly to detect photons (light) reflected (scattered) back from an object (remote target) within an inspected scene segment); and 
obtain a model for foveated imaging in the lidar system, the model indicating, for each of a plurality of road conditions or maneuvers, one or more respective regions of interest within a field of regard of the lidar system ([0010] and [0011] teach using background and ROI models, together with other things, to create a work plan based on the scene elements (i.e., road conditions or maneuvers) that indicates areas of interest), 
determine at least one of a road condition or an upcoming maneuver ([0038] teach detecting road condition), and 
cause the lidar system to obtain data at higher quantity and/or quality within the one or more identified region of interest, relative to other regions within the field of regard ([0041] and FIG. 4A-4F teach providing different level of quality of service (i.e. data quality) based on the areas of interest).
Kremer does not explicitly teach a vehicle controller configured to: 56Patent ApplicationAttorney Docket No.: 32797/F42provide control signals to the one or more components to maneuver the autonomous vehicle in accordance with data from the lidar system.

It would have been obvious to one of ordinary skill in the arts before the effective
filling date of the claimed invention to incorporate a vehicle controller configured to: 56Patent ApplicationAttorney Docket No.: 32797/F42provide control signals to the one or more components to maneuver the autonomous vehicle in accordance with data from the lidar system as taught by Pennecot to the disclosed invention of Kremer.
One of ordinary skill in the arts would have been motivated to make this modification in order to automate vehicle operation. 
Claim 19,
	The combination of Kremer and Pennecot teach The autonomous vehicle of claim 18.
Kremer further teaches wherein the lidar system is configured to modify at least one of (i) a pulse rate, (ii) a scan speed, or (iii) a scan pattern to obtain the data at higher quantity and/or quality within the one or more identified region of interest (([0043] teaches achieving the laser energy by appropriately controlling the pulse repetition rate and acquiring double size data i.e., double resolution by doubling the laser energy i.e., increasing the pulse repetition rate would result in higher data, [0048] teaches controlling the angular dispersion of the light pulses among other parameters. It is obvious to one of ordinary skill in the arts that changing the angular dispersion to increase the scan resolution/quality will require to decrease the scan 
Claim 20,
	The combination of Kremer and Pennecot teach The autonomous vehicle of claim 18.
Kremer further teaches wherein the lidar controller is configured to: receive an indication of a current scan angle of the scanner; determine that the scan angle is within the identified region of interest ([0072] teaches having tight synchronization between the direction of the emitted photonic beam (i.e. light beam emit angle) and the direction of the concurrent field of view where scanning takes place (i.e. scan angle). It also teaches focusing upon and exclusively collecting reflected photons from the same scene segment being illuminated meaning keeping the scan angle same as the light emit angle. Here it is inherent that the controller which controls the scanning parameters and hence the scanning device will have the light emit angle and scan angle information and maintain the corresponding synchronized light emit angle and scan angle to perform scanning within the identified region of interest); and 
transmit a control signal to the light source to emit the one or more light pulses corresponding to a range of scan angles that includes the scan angle at an increased pulse rate ([0010] and [0011] teach a closed loop controller that controls the emitter assembly PTX (i.e., light source assembly), detection assembly PRX (i.e., receiver assembly) steering assembly PSY (i.e. scanner assembly) and their associated parameters. This means the controller transmits control signals to the light source to emit light pulses and scan the area in FIG. 4C with the 
Claim 21,
	The combination of Kremer and Pennecot teach The autonomous vehicle of claim 20.
Kremer further teaches wherein the scan angle is a first scan angle and the lidar controller is further configured to: receive an indication of a second scan angle of the scanner after the scanner directs the light pulses at the first scan angle; determine that the second scan angle is outside of the identified region of the field of regard; and transmit a control signal to the light source to emit subsequent light pulses corresponding to a second range of scan angles that includes the second scan angle at a default pulse rate ([0072] teach the controller having the scan angle and controlling it for different scanning areas as described for claim 13 and 20. Since the controller controls the emitter assembly PTX (i.e., light source assembly), detection assembly PRX (i.e., receiver assembly) steering assembly PSY (i.e. scanner assembly) and their associated parameters (see [0010] and [0011]) to achieve the tight synchronization in the scan angle it can be concluded from Fig 4C that the high power pixel area has corresponding scan angle (i.e., first scan angle) for the scanning in that area to take place. The default power pixel area corresponds to a different identified area (outside of the high power pixel area) with a different scan angle (i.e., second scan angle) requiring lower quality scanning for which the controller controls the parameters of the PTX, PRX and PSY to have the light beam and the scanner focused to that area at the default pulse repetition rate).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kremer and Pennecot as applied to claim 18 above, and further in view of Martinson.
Claim 22,
The combination of Kremer and Pennecot teach The autonomous vehicle of claim 18.
	The combination of Kremer and Pennecot do not explicitly teach wherein the model is generated by placing one or more sensors on one or more drivers of one or more user operated vehicles to track areas the one or more drivers are facing during at least one of a particular road condition or a particular maneuver.
	However Martinson teaches wherein the model is generated by placing one or more sensors on one or more drivers of one or more user operated vehicles to track areas the one or more drivers are facing during at least one of a particular road condition or a particular maneuver ([0081] teaches eye tracking of human driver using a sensor and [0109] teaches head position tracking using cameras. Both of these indicates the direction the driver is facing during a maneuver. It is obvious to collect the same information by placing similar sensors on the drivers of the vehicles).
It would have been obvious to one of ordinary skill in the arts before the effective
filling date of the claimed invention to incorporate wherein the model is generated by placing one or more sensors on one or more drivers of one or more user operated vehicles to track areas the one or more drivers are facing during at least one of a particular road condition or a particular maneuver as taught by Martinson to the disclosed invention of Kremer and Pennecot combined.
One of ordinary skill in the arts would have been motivated to make this modification in order to predict the actions of users as they relate to moving platforms such as vehicles and adapt previously trained models to specific circumstances using local data (Martinson [0002]).
Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al. (US 7,064,810 B2) teaches a LIDAR system which focuses defined optical patter and takes lower resolution scan over a greater area and a higher resolution scan over a lesser area of interest within the greater area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMUDA AFROZ whose telephone number is (571)272-8162.  The examiner can normally be reached on Mon-Fri 0730-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/M.A./Examiner, Art Unit 2125                                                                                                                                                                                                        




/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645